            Case 3:20-cv-01554-SB      Document 7      Filed 01/09/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




KELLI SUE WALKUP and G.J.,                                 No. 3:20-cv-01554-SB

                      Plaintiffs,                          ORDER

       v.

DIVISION OF CHILD SUPPORT,
MULTNOMAH COUNTY, KATE
FEDDERSEN, JONATHAN TUCKER,
ANDREW LONG, and LOWELL E.
JACKSON, JR,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [4] on November

16, 2020, in which she recommends that the Court grant Plaintiff’s application to proceed in

forma pauperis but dismiss the Complaint without prejudice. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
          Case 3:20-cv-01554-SB          Document 7       Filed 01/09/21     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [4].

Accordingly, the Court GRANTS Plaintiff’s Application to Proceed In Forma Pauperis [1] and

DISMISSES the Complaint [2] without prejudice.

       IT IS SO ORDERED.



                 January 9, 2021
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
